DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2020 and 05/21/2020 have been considered and placed of record in the file.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 18 is directed to a computer program per se. (See MPEP 2111.05(III)).  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or the Applicant fails, singularly or in combination, to teach or suggest particularly the following limitations in independent claim 1 and similarly indicated in independents 16 and 17:
“
allocate a common resource block (RB) for concurrent wireless transmission between a first network node and the first client device using a first radio access technology (RAT) and 
allocate a first precoder for the common RB for the first client device and a second precoder for the common RB for the second client device based on at least one of the first channel estimation and second channel estimation,
wherein the first precoder and the second precoder are configured for spatially multiplexing the concurrent wireless transmission between the first network node and the first client device and between the second network node and the second client device in the common RB.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0124743 A1 teaches at least one wireless device communicating with a first and second network entities and receives first and second configuration information for carrier aggregation.
US 2015/0092893 A1 teaches physical downlink control channel decoding using a first and a second channel estimations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/            Examiner, Art Unit 2632